428 So. 2d 646 (1983)
Ex parte George BRYANT.
(In re George Bryant v. State of Alabama).
82-326.
Supreme Court of Alabama.
March 4, 1983.
Edward B. Raymon of Raymon, Nathanson & Raymon, Tuskegee, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON, EMBRY and ADAMS, JJ., concur.